DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/26/2021. 
Response to arguments
The claims 1-11 were pending in this application. Claims 1, 3, 7-10 and 11 have been amended. 
The previous rejection to claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 8 and 9. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-11 are allowed. 
Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Rose et al. (U.S 2017/0230074); and Golparian (U.S 2010/0097889). 
Regarding in claims 1, 8 and 11, Rose discloses techniques for improving battery life performance of end devices in resource monitoring systems which transmit data using low-power and to determine an optimal radio link to maximize the battery life of the end device and determine an expected lifetime of the battery of the end device and/or can adjust an operation of the end device to optimize an operating lifetime of the end device. Golparian, discloses a power management and sensor module part also has an activation button for turning on/off the sensor module.
method for optimizing power supply life time of an industrial sensor platform comprising a processing unit, a power supply, and a transmitter, the method comprising: identifying an industrial sensor connected to the platform for measuring sensor measurement values; verifying a functional setting of the platform; determining sensor power consumption and sensor measurement time ts of the identified industrial sensor; determining transmission power consumption of the transmitter; acquiring input parameter settings comprising an expected battery life time, a sensor reading interval Ts and periodic transmission interval Tw; calculating an optimum for power supply life time, sensor reading interval Ts, and periodic transmission interval Tw, based on the sensor power consumption, the transmission power consumption, voltage of the power supply, and the functional setting of the platform; adjusting settings for sensor reading interval Ts and periodic transmission interval Tw according to the optimum calculated.”
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7 and 9-10 depend from claims 1, 8 and 11 are allowed since they depend from allowable claims 1, 8 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
03/11/2021